Citation Nr: 1644160	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  04-40 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology, prior to July 27, 2009, recharacterized as service-connected posttraumatic stress disorder (PTSD) with psychosis, cognitive dysfunction, status post traumatic brain injury (TBI) and assigned a 100 percent rating from that date.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 24, 2001. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to May 1988.

This case has a lengthy procedural history and came to the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the RO in New Orleans, Louisiana that denied an increase in a 50 percent rating for service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology, and denied a TDIU.  

A personal hearing was held in August 2005 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In a July 2007 decision, the Board denied the claims of entitlement to a rating in excess of 50 percent for service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology, and entitlement to a TDIU.  

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 joint motion to the Court, the parties (the Veteran and the Secretary of VA) requested that the Board decision be vacated and the issues remanded.  In an April 2009 Court order, the joint motion was granted, the Board's July 2007 decision was vacated, and the issues were remanded.  The case was subsequently returned to the Board, and in April 2010, the Board remanded these issues to the Agency of Original Jurisdiction (AOJ) for further development.  

Meanwhile, while the Court-remanded issues were pending at the Board, in a March 2010 rating decision, in pertinent part, the RO granted service connection for chronic lumbosacral strain, degenerative disc disease of the cervical spine, fibromyalgia with sleep disturbance, right shoulder strain, left shoulder strain, and right upper extremity neuritis, each effective September 1, 2009. 

In a March 2011 decision, the Board denied the claim of entitlement to a rating in excess of 50 percent for service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology and noted that during the pendency of the appeal, the RO, by a December 2010 rating decision, had granted a TDIU, effective September 1, 2009.  The Board found that the issue of entitlement to a TDIU prior to September 1, 2009, was inextricably intertwined with other earlier effective date issues that were being remanded, and deferred action on the TDIU issue.  

The Veteran then appealed the Board's March 2011 decision denying her claim of entitlement to a rating in excess of 50 percent for service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology to the Court.  In May 2012, the Court issued a Memorandum Decision setting aside the Board's March 2011 decision and remanded the case to the Board for readjudication.  The Board remanded this appeal to the AOJ in July 2012, along with the issue of entitlement to a TDIU prior to September 1, 2009, for additional development. 

In a November 2013 rating decision, the RO granted a 100 percent rating for the Veteran's service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology and recharacterized the disability as PTSD with psychosis, cognitive dysfunction, status-post traumatic brain injury, effective July 27, 2009.  The RO also granted an earlier effective date of September 24, 2001, for the award of a TDIU, the date of the Veteran's claim of entitlement to a TDIU.  

In a January 2015 decision and remand, in pertinent part, the Board remanded the issues of entitlement to an increased rating for the service-connected psychiatric disorder during the period prior to July 27, 2009, and entitlement to a TDIU prior to September 24, 2001 to the AOJ for additional development, and the case was subsequently returned to the Board.

There are other issues that are not in appellate status.  In a January 2015 final decision, the Board granted an earlier effective date of September 24, 2001 for the award of service connection for chronic lumbosacral strain and degenerative disc disease of the cervical spine, and an earlier effective date of August 16, 2005 for service connection for chronic fibromyalgia with sleep disturbance, and denied entitlement to earlier effective dates for service connection for a right shoulder disability, a left shoulder disability, and right upper extremity neuritis.  The RO effectuated these awards of earlier effective dates in an October 2015 rating decision. 

To the extent that the Veteran contends that an earlier effective date in 1988 should be assigned for the award of an increased rating for service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology (see her April 2016 correspondence), the Board notes that this claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The Board observes that there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The record before the Board consists of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in her favor, during the period from September 24, 2000 to July 27, 2009, the Veteran's service-connected psychiatric disorder (adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology) more nearly approximated occupational and social impairment with deficiencies in most areas.

2.  During the pendency of the appeal, service connection was established for cognitive dysfunction, status post TBI, effective July 27, 2009.

3.  The Veteran's claims for an increased rating for her service-connected psychiatric disorder and for a TDIU were received by VA on September 24, 2001.

4.  In a December 2010 rating decision, the RO granted a TDIU, effective September 1, 2009.  The RO subsequently granted an earlier effective date of September 24, 2001 for the award of a TDIU.

5.  As a result of the instant decision, during the period from September 24, 2000 to September 24, 2001, the Veteran's combined service-connected disability rating was 70 percent.

6.  Resolving all reasonable doubt in her favor, the Board finds that during the period from September 24, 2000 to September 24, 2001, the Veteran's service-connected disabilities prevented her from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in her favor, during the period from September 24, 2000 to July 27, 2009, the criteria for a higher 70 percent rating for the service-connected psychiatric disorder have been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Codes 9304, 9400, 9411, 9413, 9434 (2015).

2.  During the period from September 24, 2000 to September 24, 2001, the requirements for establishing entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The RO provided the appellant with pre-adjudication notice by a letter dated in October 2001.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA. 

During the pendency of this appeal, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In the present appeal, VA did not provide the Veteran with notice of the type of specific evidence necessary to establish a disability rating or effective date prior to the initial rating decision.  Nevertheless, the absence of such notice is deemed harmless error in this case as it can be reasonably concluded that the Veteran had actual knowledge of the rating criteria.  Indeed, the Veteran has not asserted any lack of notice with respect such criteria.  Moreover, evidence identified as relevant to the Veteran's claim has been obtained and considered with respect to this appeal and the Veteran has had a meaningful opportunity to participate in the adjudication of her claims during the course of this appeal such that the essential fairness of the adjudication has not been compromised despite any absence of notice with respect to this element in the October 2001 notice letter. 

The Board further notes that the RO provided the Veteran with a copy of the June 2002 rating decision, and she received copies of the July 2007 and March 2011 Board decisions, which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the basis of the decisions, and a summary of the evidence considered to reach the decisions.  The claims have since been readjudicated by the RO, most recently in a March 2016 supplemental statement of the case.  In light of the above, the Board concludes that all required notice has been furnished to the Veteran. 

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service treatment records, VA vocational rehabilitation records, and VA and private medical records, assisted the appellant in obtaining evidence, and arranged for VA compensation examinations and medical opinions as to the severity of her service-connected psychiatric disorder and as to a TDIU.  The Veteran has submitted lay statements and testimony in support of her claims.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

A November 1989 VA outpatient treatment record reflects that the Veteran reported that she recently obtained benefits from the Social Security Administration (SSA).  Her SSA records are not on file.  According to the United States Court of Appeals for the Federal Circuit (Federal Circuit), "The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records."  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  There is no such reasonable possibility in this case.  As the Board is granting the claims on appeal, obtaining these records cannot help substantiate them, and they need not be obtained in this regard.  As to the increased rating claim during the period from September 24, 2000 to July 27, 2009, the Board is granting an increased 70 percent rating because the symptoms more nearly approximate the criteria for such rating.  A higher, 100 percent rating requires symptoms more nearly approximating total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  For the reasons stated below, there is no evidence or allegation that the SSA records, dated in 1989 and earlier, could substantiate a claim for this higher rating during this period.  

A TDIU is being granted in this decision throughout the rating period from September 24, 2000 to September 24, 2001.  Therefore, even though the Veteran's entire medical history must be considered in adjudicating her claims for a higher rating and a TDIU, in this case the Board is able to determine that remand would impose unnecessary burdens on VA's adjudication system with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).  Cf. Moore v. Shinseki, 555 F.3d 1369, 1373-74 (2009) (service treatment records must be obtained by VA in an increased rating case because the Veteran's entire medical history must be considered in adjudicating such a claim, where VA cannot establish whether the records would, or would not, support the rating claim).  Here, the Board acknowledges the Veteran's statements that she has had severe symptoms and unemployability due to her service-connected disabilities since service and neither the Veteran nor her representative claims that the records establish anything more.  The issue of entitlement to a TDIU prior to September 24, 2000 is not before the Board, as the instant appeal arose from the Veteran's September 24, 2001 increased rating claim.  See 38 C.F.R. § 3.400(o).  A remand to obtain these records is therefore not required. 

VA examinations and medical opinions with respect to the issues on appeal were provided in November 2001, May 2010, September 2012 (with multiple addenda in 2013), and a retrospective medical opinion was provided in January 2016.  Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation medical opinion was provided in January 2016, with a retrospective opinion regarding the severity of the psychiatric condition prior to July 2009.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (retrospective medical opinions are permitted in determining disability ratings).  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the 2012, 2013 and January 2016 examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and review of the prior clinical findings on prior examination.  The examinations were conducted by competent medical professionals.  The reports of record collectively contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected disorder to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA medical opinion is adequate as it provides the information needed to properly rate the condition.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another medical opinion is not needed since there is sufficient evidence, already on file, to fairly decide these claims.  

The Board further finds that the RO has substantially complied with its January 2015 remand orders.  In this regard, the Board directed that a supplemental statement of the case be issued with regard to the TDIU claim, that additional treatment records be obtained, and that a retrospective VA medical opinion be obtained, and this was done.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the August 2005 Board hearing.

Analysis

Increased Rating for Psychiatric Disorder 

The Veteran contends that during the period in question, her service-connected psychiatric disorder was more disabling than currently evaluated.

In an April 2016 letter, the Veteran contended that an increased rating in excess of 50 percent should be awarded for her service-connected psychiatric disorder during the period prior to July 27, 2009.  She essentially asserts that she has been unemployable since separation from service in 1988 as a result of this service-connected disability.

Historically, in a June 1989 rating decision, the RO established service connection and a 50 percent rating for a disability then characterized as dysthymic disorder, depression, dementia, polyneuralgia-arthralgia with multiple somatic complaints of headaches, neck and back pain, lightheadedness, hearing and visual complaints, possible organic brain syndrome, effective June 1, 1988.  She did not timely perfect an appeal of this decision, and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

The effective date for an increased rating (for a disability once service connected) will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400(o).  

The instant appeal arose from the Veteran's claim, received on September 24, 2001, for an increased rating for the above service-connected disability.  As noted above, the Veteran's service-connected psychiatric disorder was subsequently recharacterized as adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology.  From July 27, 2009, the disability has been characterized as PTSD with psychosis and cognitive dysfunction status post TBI, and a 100 percent schedular rating has been in effect for this disorder since that date.  

The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from one year before the claim was filed; in this case, September 24, 2000, one year prior to the Veteran's September 24, 2001 claim.  See 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R § 3.400(o)(2) (2015).  Thus, the appeal period here is from September 24, 2000 to July 27, 2009. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Throughout the rating period on appeal, the Veteran's service-connected psychiatric disorder has been rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9413.

Under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id., Diagnostic Codes 9201-9440.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  Rather, it serves as merely an example of the symptoms that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117   (Fed. Cir. 2013).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether she has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The nomenclature employed in the Rating Schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders - until recently the Fourth Edition (DSM-IV), but now the Fifth Edition (DSM-5). 38 C.F.R. § 4.130 (2015).  Specifically, VA had previously adopted the DSM-IV, for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary of VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case. 

DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  GAF scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

While the Rating Schedule indicates the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130  (2015).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes initially that the Veteran's current psychiatric diagnosis contains elements of physical disabilities.  The Veteran's original established service-connected psychiatric disorder contains a diagnosis of muscle tenderness of unclear etiology.  Under 38 C.F.R. § 4.126(d), when a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition.  

Governing regulation provides that the evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  However, when it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

In Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed psychiatric conditions could be service connected but could not be separately rated unless they resulted in different manifestations.  570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder").

As noted, the rating period on appeal is from September 24, 2000 to July 27, 2009.  The Board must consider the evidence dated prior to and after this period in considering the appropriate rating because its decision must be based on a complete medical history of the Veteran's disability.  Schafrath, 1 Vet. App. at 594.  

Service treatment records reflect that the Veteran was injured in a motor vehicle accident in December 1986, subsequently reported multiple physical and psychiatric complaints, and was extensively evaluated.  An August 1987 report of a private neuropsychological examination performed in July 1987 by K.L.K., Ph.D., reflects that the Veteran complained of memory problems, headaches, and neck, back and leg problems.  The diagnosis was organic brain syndrome and adjustment reaction with depression.  Dr. K. opined that the testing showed evidence of significant depression, mild anxiety, and unusual thinking with the possibility of a thought disorder.  A February 1988 service report of neuropsychological and personality assessment reflects that the examiner noted inconsistencies with prior examinations, and indicated that there was no true evidence of organic brain dysfunction, but it could not be conclusively ruled out.

Prior to September 24, 2001, the Veteran's service-connected disability included both psychiatric and physical complaints.  During the course of this appeal the Veteran was granted service connection for chronic lumbosacral strain (rated as 40 percent disabling from September 24, 2001); degenerative disc disease of the cervical spine (rated as 40 percent disabling from September 24, 2001); fibromyalgia with sleep disturbance (rated as 40 percent disabling from August 16, 2005); and chronic bilateral shoulder strain (rated as 20 percent disabling on each side from September 1, 2009).  

As the Veteran's physical disabilities have been service connected and assigned separate ratings, the Board will not address the physical symptomatology associated with her spine disabilities from September 24, 2001.  In this regard, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Further, prior to this date, the Board finds that the predominant disability picture as it concerns the service-connected disorder at issue and as demonstrated by the objective and contemporaneous evidence of record was associated with the psychiatric aspect of the Veteran's disability rather than the physical.  See, e.g., 38 C.F.R. §§ 4.20, 4.126(d); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (providing a maximum 40 percent rating for fibromyalgia); see also November 2001 VA examination. 

Prior to the rating period on appeal, initial VA compensation examinations were conducted in July 1988.  The Veteran complained of headaches, memory problems and decreased concentration, as well as pain in the neck, shoulder, back and right arm.  On neurologic examination, she appeared quite depressed and cried at the least provocation.  On motor system examination, there was no obvious evidence of motor impairment, but she complained of pain and stiffness in all her muscles and an appropriate motor examination could not be performed.  Her memory and orientation appeared normal, and there was no evidence of any delusions or hallucinations.  The diagnostic impression was that the Veteran had a formidable list of neurologic abnormalities which allegedly were discovered on the basis of previous neurologic examination, but surprisingly, there was no objective evidence of neurologic impairment found currently, and the only obvious finding on current examination was the fact that she was quite depressed.  The examiner recommended further testing, and opined that most, if not all, of her current complaints could be attributed to her underlying psychiatric disorder and that no objective evidence of neurologic abnormality was present. 

An April 1989 psychiatric note reflects that the Veteran completed high school and one year of business college.  On mental status examination, she was alert, well-oriented, and appropriately dressed with sad affect, and depressed mien.  She had crying spells, psychomotor retardation, slow and soft speech, but was coherent and logical, and denied suicidal and homicidal ideation.  There were no hallucinations or delusions.  Cognitive examination was within normal limits, and insight and judgment were fair to limited.  The diagnostic assessment was major depression, rule out dysthymic disorder, rule out organic affective disorder, and rule out hypothyroidism.

A July 1989 psychiatric note reflects that the Veteran complained of headache, joint pain, nervous stomach, and pressure in the chest.  On examination, she was nervous and looked depressed, with crying spells.  The physician noted that she denied hearing voices, was not suicidal, and was sleeping well but tired, low appetite. The diagnostic impression was dysthymia, rule out anxiety.  She was referred to a social worker.  In September 1989, she said she slept only 4-6 hours, denied hearing voices, denied suicidal and homicidal ideation, had a depressed mood, affect was restricted, insight and judgment were fair.  The diagnostic impression was major depression, rule out dysthymia, and rule out generalized anxiety disorder.  An October 1989 psychiatric note reflects that the Veteran was still depressed, complained of grogginess and crying spells, and was sleeping 7 hours.  She said she was less anxious, felt drowsy, and had less somatic symptoms.  The diagnostic impression was major depression.

A September 1989 VA neurology clinic note reflects that after an examination, the physician opined that the Veteran's symptoms were not neurological, and that she was very depressed.

VA outpatient treatment records dated in 1995 reflect that the Veteran complained of headaches, was sleeping OK, was not depressed, and was not suicidal.  A December 1995 neurology note indicated a diagnostic impression of musculoskeletal pain with possible depression.  A June 1997 mental health note indicated that she had not been seen there since November 1995.  Currently, she was lethargic and depressed but not suicidal, and not psychotic.  She was well-oriented, memory was OK, concentration was "sl," and judgment was grossly OK.  The diagnostic impression was probable major depressive episode.  Medications were prescribed.  In October 1997, she was noted to be quite depressed but had no psychotic symptoms; the diagnosis was depression/anxiety.  In April 1998, the Veteran appeared depressed, and said she was always sleepy and spent a great deal of time in this way, and for some reason continued to take lorazepam at night.  She also had headaches and neck ache.  She did very little around the house, was freshly coiffed and well-dressed, and rarely went out, even to church.  Her posture was slumped and she spoke in a weary, depressed manner.  She had not had refills since January 1998 but said she took her medications regularly.  

On VA psychiatric examination in July 1988, the Veteran reported intermittent depression since December 1986.  She said she was not taking psychiatric medication.  She had a high school education and one year of business school.  She reported that she was a typist in the Army.  She had not worked since discharge from the military.  On mental status examination, she was appropriately dressed and had a vacant stare.  She looked somewhat perplexed and at times seemed to have difficulty comprehending what she was being asked.  She spoke with a very low tone of voice, and answered all questions in a coherent and relevant fashion.  She was oriented times three, sensorium was clear, and she looked apathetic and appeared indifferent.  She was guarded but not felt to be paranoid, had concrete thinking, and denied any suicidal or homicidal ideations.  She denied any alcohol or drug abuse.  She denied any auditory or visual hallucinations.  She showed some impairment in short and long term memory.  She appeared to be of average intelligence and there was no evidence of psychotic process.  The diagnoses were dementia, mild, secondary to brain trauma, dysthymia, moderate.  There was moderate emotional impairment.  The examiner indicated that she was competent, and the prognosis was fair if she sought treatment for her depression.  

A November 1998 VA outpatient treatment record indicated that she was very "low" since she lost her father.  She slept most of the day and also at night after taking medication.  The physician indicated that the Veteran's long habit of sleep in the day was significant and was not only depression.  It was noted that she had been taking Prozac since 1995, and the physician planned to discontinue that medication and start Remeron.  The physician stated that the Veteran was always very well dressed and groomed, and her husband worked nights, which could be a factor in her sleep habits.

In an increased rating claim received on September 24, 2001, the Veteran stated that her service-connected mental condition had become much worse.  She also claimed service connection for neck and back disabilities.  She stated that her service-connected conditions were so severe that she had been unable to obtain or maintain gainful employment since her discharge from service in 1988.

A general medical VA examination was completed in November 2001 to address the Veteran's physical symptomatology.  The physical examination showed that the Veteran was slow-moving with a depressed affect.  She had limitation of motion in her cervical spine and complained of widespread tenderness of the muscles over the trapezius, throughout the paraspinous muscles of the back, the upper arms, and the forearm.  A neurological examination revealed that the Veteran's responses were slowed, but on point to interview questions.  Cranial nerve functions were grossly intact.  Deep tendon reflexes were brisk and symmetrical bilaterally.  The examiner noted that the Veteran appeared depressed.  The Veteran was assessed with diagnoses of depression and widespread muscular tenderness of unclear etiology.  The examiner further noted that he suspected a fibromyalgia-type disorder.  Finally the examiner noted that the Veteran suffered from a status post cervical fusion with limitation in range of motion of the cervical spine. 

During her October 2001 VA examination, the Veteran noted having episodes of depression and stated that she had anger because of the way she was treated while in the military.  She complained about memory problems, migraine headaches, and depression, and anxiety.  She reported that the severity of depression and anxiety varied over time. She had early and middle insomnia.  She exhibited a fair appetite with good energy that was only sometimes decreased.  With regard to her interests, she noted that she liked to read and watch television, enjoyed music; and she described her nine-year-old son as the joy of her life.  The Veteran noted that at times she had suicidal ideas, but no suicidal intent.  The Veteran denied any homicidal intent. 

A mental status examination noted that the Veteran walked very slowly, and spoke very slowly in a low volume; she was often inaudible, but she could increase the volume and speed of speech when asked to do so.  The Veteran had no impairment of thought process or ability to communicate.  There were no delusions, hallucinations, or psychotic processes.  There was no inappropriate behavior.  The Veteran showed very good grooming and self-care.  She was oriented in all spheres.  Her fund of knowledge and knowledge of current events was good.  She noted no obsessive rituals.  Her responses were relevant and logical.  There was no evidence of impaired impulse control.  The Veteran had episodes of anxiety which generally occurred in the evening and lasted about two hours.  Upon review of the record, the examiner stated that psychological testing from the 1980s showed a diagnosis of passive aggressive personality disorder. The examiner stated that diagnoses of adjustment disorder and personality disorder continued to describe her at the time of the October 2001 examination. The Veteran was difficult to interview.  She dropped out of the Mental Hygiene Clinic three years prior to the October 2001 examination, but received an antidepressant from her primary care doctor.  The Veteran exhibited a lifelong passive aggressive personality disorder.  The examiner stated that the Veteran was involved in what seemed like a relatively minor motor vehicle accident, but developed significant physical symptomatology.  She had surgery on her cervical spine a year prior and had a carpal tunnel release in the early 1990s.  The examiner stated that the Veteran showed that she had never adjusted to the pain or to the physical disability.  She remained phlegmatic and generally responded to the environment in a very minimal manner.  She was slow to respond and there was a tendency to blame others.  The examiner stated, nevertheless, that there is evidence that the Veteran was depressed. 

The October 2001 VA examiner noted that the Veteran did have chronic pain and a decreased ability to function.  She had developed a depressed mood in response to pain and to the decreased ability to function.  She had not responded to psychiatric treatment or to psychiatric medications because of maladjustment to pain and the loss of her job, goals, and hopes.  She had evidence of being in the passive aggressive and the paranoid personality structure, and also that of blaming others.  The personality disorder, as noted above, has been lifelong and is not service connected, but is compounded by the problem with maladjustment and difficulty recovering from depression.  The examiner stated, therefore, that each mental disorder had been addressed separately with a separate GAF score.  The Veteran was assessed with Axis I adjustment disorder with mixed anxiety and depression, as well as Axis II mixed passive aggressive and paranoid personality disorder by psychological testing.  She was assigned a GAF score of 58 for adjustment disorder and 48 for the personality disorder, mixed type. 

Subsequent VA outpatient treatment records reflect treatment for a variety of conditions, including neck and back pain.  In March 2006, it was noted that the Veteran had severe chronic neck and back pain and had been tried on numerous medications including Elavil, Prozac, and Neurontin, but she was unable to tolerate them.  

In a report of a January 2008 VA psychological evaluation, the examiner indicated that the clinical interview connoted a rather dysthymic presentation due ostensibly to chronic pain and consequent limitations in physical and social functioning.  There was mild memory impairment.  The psychological testing revealed a moderate level of clinical depression.  The diagnostic impression was moderate mood disorder due to a general medical condition (i.e. claimed status post TBI), anxiety disorder not otherwise specified (NOS), rule out somatoform pain disorder.  He recommended that the Veteran take her medications, particularly analgesics and an antidepressant.  

In a subsequent January 2008 psychological consult, the VA psychologist indicated that the Veteran's hygiene was good.  Her facial expression was sad, and at one point she started crying.  Her mood was depressed, and eye contact was frequent.  She spoke in a low tone and at a slow-to-average pace with frequent pausing.  Her speech fluency was normal.  Verbal comprehension seemed to be grossly intact.  She stated that she had been married for 24 years.  She reported a satisfactory relationship with her spouse although she added that they had some disagreements, and satisfactory relationships with her three children, 13 siblings, and her mother (her father was deceased).  She complained of migraine headaches and pains throughout her body.  She reported auditory illusions/hallucinations, and olfactory illusions, emotional withdrawal, low energy and motivation, and poor sleep (five hours per night).  She also reported a poor appetite and poor sex drive.  She admitted to having had past but not present feelings or intentions of harm to self.  She also admitted to having had past but not present feelings or intentions of harm to others.  Her rate of thought was slow-to-average and the continuity of her thought appeared to be logical.  Her mentation was somatically preoccupied.  Intellectually, she was functioning in the average range.  Judgment and insight were poor.  Her responses suggested moderate clinical depression. The diagnostic impression was Axis I:  moderate mood disorder due to a general medical condition (i.e. claimed status post TBI), anxiety disorder NOS, rule out somatoform pain disorder.  The GAF was 60-65.

In March 2008, her affect was anxious and mildly depressed, speech was clear, goal-directed and talkative, dress was casual, clean and neat, and she was oriented to person, place, time and situation.  The Veteran reported that fluoxetine was helpful when the dosage was increased.  The diagnostic assessment was anxiety disorder NOS, and chronic pain disorder. 

On VA psychological examination in May 2010, the Veteran stated that she was not receiving any current mental health treatment, to include counseling and medication.  She was given a clinical interview including mental status examination as well as selected scales of the Wechsler Adult Intelligence Scale III and the Minnesota Multiphasic Personality Inventory-2.  On examination, the Veteran became extremely upset with simple questions posed by the examiner, and was quite vague and evasive.  The Veteran stated that she had headaches and anxiety as well as depression because of her pain and inability to function.  She also complained of frequent nightmares, insomnia, hypervigilance, startle symptoms, and suicidal ideation.  The Veteran presented as histrionic and tearful.  The examiner indicated that she had very poor social skills, appeared shy and anxious, and was extremely well-dressed and groomed.  Thought processes were logical, coherent, and relevant.  She was articulate, verbal, and cooperative.   She was well-oriented, exhibited a flattened and blunted affect and appeared immature and dependent.  She complained of poor short-term memory, anxiety, depression, sleep problems including nightmares, appetite problems, and anhedonia.  The Veteran stated that she had angry spells and an inability to be happy.  Her sensorium was very cloudy.  She indicated that she had a head trauma from her in-service motor vehicle accident, and had four additional accidents in the military and her driving privileges were finally taken.  There was evidence of emotional instability. The examiner noted that psychometric testing showed severe impairment in short and long term memory issues as well as concentration, but the examiner questioned the Veteran's level of effort during tests to determine the severity of both memory and concentration.  The Veteran stated that she had never been able to work because of her physical and mental problems.  

The examiner indicated that the Veteran's MMPI test results were valid, and indicative of undifferentiated somatoform disorder.  Her conversion hysteria scale was elevated, and the results indicated that such individuals tend to be immature, egocentric, demanding and very difficult to get along with.  Furthermore, such individuals tend to exaggerate medical problems.  The VA examiner indicated that the following Axis I diagnoses:  undifferentiated somatoform disorder and anxiety disorder NOS.  The Axis II diagnoses were high average intelligence, and personality disorder NOS with histrionic features.  A GAF score of 55-60 was assigned with the note that the examiner questioned the Veteran's level of effort during the testing conducted that day.  The examiner stated that with regard to the two diagnoses on Axis I, both diagnoses represented aspects of her condition for which she was currently rated by the VA at 50 percent.  The examiner did not have confidence in the portion of her cognitive screening which indicated memory function within the range of mental retardation and gave the Veteran the benefit of the doubt with a GAF that could be as low as 55.  The examiner indicated that he did not feel that her condition was worse than her current rating.  He opined that the Veteran was not unemployable because of her service-connected anxiety disorder.  

In a May 2010 VA examination for fibromyalgia, the Veteran reported that she had sleep impairment due to chronic pain.  She indicated that there was no history of interpersonal relationship difficulties, no history of substance abuse, no loss of control or violence potential, no homicidal symptoms, and no suicidal symptoms.  There was a history of depression, memory problems, anxiety, confusion, and sleep impairment.  The examiner diagnosed fibromyalgia and disabilities of the back, neck and shoulders.  The examiner opined that the Veteran's service-connected conditions of fibromyalgia, bilateral shoulder strain, degenerative disc disease of the cervical spine with radiculopathy, and chronic lumbosacral strain rendered her unable to participate in gainful employment.  She had been suffering from chronic pain since her discharge from service that interfered with her activities of daily living.  She was sleep deprived from her chronic pain, and lack of sleep usually aggravated pre-existing complaints.  She was on pain medication but it did not help.  She had difficulty with sitting or standing that would greatly interfere with her ability to participate in sedentary or physical labor.  She was currently receiving Social Security disability benefits and had been receiving benefits since 1989. 

The VA examiner noted a March 1988 statement by a physician in service to the effect that the Veteran had severe subjective complaints with aggravation by the lightest type of duty, and he did not think the Veteran could successfully continue with Army duty and that it was going to be very difficult for her to find a suitable type of occupation.

On VA TBI examination  addendum in December 2010, the Veteran's presentation was very unusual, in that she was very vague and evasive during the interview.  She had long delays before responding and the entire evaluation took 4 hours, which was much longer than normal.  She had psychomotor slowing in the interview, and became upset and tearful over simple questions.  In general, she was a poor historian.  She was adamant about having no difficulties before her motor vehicle accident and being disabled to the point of unemployability after the accident.  She was insistent that her current symptom and presentation was due to a head injury.  She was reluctant to accept that there are many other causes of cognitive difficulties.  She denied current suicidal or homicidal ideation, intent, or plan.  She endorsed having suicidal ideation with no plan one year after the accident.  She indicated that the last time was several years ago.  She reported having occasional thoughts about hurting "the person who hurt (i.e. hit) me." Testing showed variable effort during the testing.  She failed (with one of the lowest scores the examiner had ever seen) a screening measure of effort.  Her scores were not interpretable on measures of attention and memory.  There was no history of attempts.  There was no evidence of hallucinations, delusions, or ideas of reference.  Social support was reported as good.  Overall suicide risk was low.  The examiner indicated that her neuropsychological testing revealed variable effort on the evaluation.  All assessed domains that were interpretable were average and intact.  Overall, her description of the injury was inconsistent with her level of subsequent cognitive complaints and severely impaired performance on testing in the areas of attention and verbal memory.  It was unknown from her description if her injury would meet criteria for mild TBI (as there was no loss of consciousness and unknown if there was alteration of consciousness).  In general, her current presentation was consistent with longstanding psychiatric difficulties.  

In an April 2011 VA medical opinion, the examiner opined that based on a review of the Veteran's medical records and claims file, she had mixed headache (migraine and chronic muscle tension headache) that was not related to her mild TBI in a motor vehicle accident in December 1986.  In a February 2013 addendum, the examiner indicated that her opinion was unchanged after reviewing the claims file.

In a May 2012 memorandum decision, the Court stated that although it was not clear precisely what was the totality of the action the Board should have taken in its March 2011 decision, the Board should have addressed the Veteran's request for further development and her contentions that her PTSD was inextricably intertwined with her overall claim for increased compensation for her service-connected mental disabilities. 

On VA PTSD examination in September 2012, the examiner indicated that the Veteran had never fully recovered since her in-service motor vehicle accident. During the interview she showed great strain and anxiety in facial gestures. She had paranoia and ideas of reference. She believed that her house was "bugged" and that somehow the television and radio were referencing her personal life.  She had anxiety attacks routinely and experienced auditory and visual hallucinations suggesting both suicidal and homicidal themes, as well as daily nightmares regarding her motor vehicle accident, daily intrusive thoughts, and hypervigilance.  She was obsessive and had racing thoughts.  The examiner indicated that he saw the Veteran in May 2010 and was changing his diagnosis to PTSD with psychosis, and opined that this condition was much worse than he suspected in 2010, and she was now totally disabled and unemployable due to PTSD resulting from her in-service motor vehicle accident.  He stated that the Veteran's current psychiatric diagnosis was a continuation of the condition with which he previously diagnosed the Veteran, and that her symptoms were now more obvious.  The Axis I diagnosis was severe and chronic PTSD with psychosis, as well as extreme anxiety and agoraphobia.  The GAF was 45.

In an October 2012 VA medical opinion, the examiner opined that the Veteran had been totally disabled and unemployable because of PTSD since she left the military in 1988.  In an April 2013 VA medical opinion, the examiner said he was bewildered by the numerous questions regarding precise time lines and conflicting diagnoses queried.  He noted that the report of the 2010 neuropsychological examination stated that cognitive results were equivocal and might indicate a problem of effort versus true cognitive impairment, but his most recent and considered opinion had already been carefully given, giving the Veteran the benefit of the doubt in this complex and convoluted clinical history.  In June 2013, the examiner stated that in this unusual and complicated case, it took him multiple examinations to arrive at the diagnosis given in September 2012.  He indicated that he had reviewed all available records and previous examinations to arrive at the following opinion.  Despite contradictory findings even in previous exams by this examiner, it was his opinion that as likely as not the concluding diagnoses made in September 2012 had prevailed at least since the Veteran left the military in 1988, and that as likely as not she had been unemployable since 1988 due to the those conditions diagnosed in September 2012 including severe and chronic PTSD with psychosis, and a GAF of 45.
 
In July 2013, the VA examiner stated that he stood by the last complete examination conclusions in September 2012 and his June 2013 opinion.  He opined that the September 2012 diagnosis represented the most precise assessment of the Veteran's mental conditions earlier characterized as adjustment disorder with mixed anxiety and depression and formerly diagnosed as dysthymia.  As to the issue of TBI, while the examiner noted the results on cognitive function to be equivocal, the examiner stated that as likely as not cognitive impairment existed that was associated with TBI, but could not say to what degree, and no diagnosis of cognitive disorder was rendered. 

In an August 2013 addendum, the examiner indicated that although the Veteran reported symptoms of memory loss, depression, anxiety, and anger, which were significant enough to render her unable to obtain or maintain employment, her reported severity of her symptoms was believed to be exaggerated at that time. However, based on a retrospective review of the progression of her illness, her statements provided prior to 2009, regarding the severity of her symptoms were now believed to have been credible.  She had consistently reported increased symptoms, which followed the expected progression of her disease process. 

A VA medical opinion was obtained in January 2016.  The examiner indicated that the Veteran's electronic claims file was reviewed, along with her medical records, for the purpose of determining the level of severity of her service-connected adjustment disorder with mixed anxiety, and depression for the period from September 24, 2000, to July 27, 2009.  The level of severity of her muscular tenderness of unclear etiology was not considered as this is beyond the scope of this examiner's practice as a clinical psychologist.  There were no VA notes between April 1999 and September 2005.  The examiner stated that a requested opinion regarding the severity of the Veteran's service-connected adjustment disorder with mixed anxiety and depression during this period could not be provided without resorting to mere speculation due to the lack of documentation during this period.  The one exception to this was a note in the Veteran's claims file dated in November 2000  from a private provider at the General Myer Family Medical Center in New Orleans that reads: "feels less depressed."  A nursing note dated in March 2006 shows that the Veteran declined a referral for psychological services at that time.  A consult to psychology from the Veteran's primary provider to evaluate and treat the Veteran for a complaint of depression was made in January 2008, and she was evaluated by a psychologist in January 2008.  The Veteran's pharmacy records show that she was taking the antidepressant medication, fluoxetine, from 2007-2009, and was also taking an antidepressant, duloxetine, in March, 2006, which was apparently given as an adjunct to the Veteran's pain medication as a treatment for pain.  There were no additional notes indicating that the Veteran had psychological treatment at any VA facility during the period in question.  In summary, it could be concluded that the level of severity of the Veteran's service-connected adjustment disorder with mixed anxiety and depression during this period was no greater that the level of severity implied by the statement "occupational and social impairment with reduced reliability and productivity."  

In  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Federal Circuit held that in the context of a 70 percent rating, 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Although a Veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas."  The Federal Circuit also stated that entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.

The Veteran's October 2001 VA examination assessed her with GAF score of 58 for adjustment disorder, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV.  The Board notes that the Veteran was assigned a separate GAF score of 48 for her nonservice-connected personality disorder, mixed type.  Subsequently, in the May 2010 VA examination the Veteran was assessed with a GAF score of 55-60.  

The evidence during the appeal period is somewhat conflicting as to the severity of the service-connected condition, but overall reflects that the Veteran's symptoms due to her service-connected psychiatric disorder include depression, tearfulness, sleep disturbance, anxiety, and difficulty with concentration and memory.  She has not worked since separation from service in 1988, but has maintained a successful long-term marriage as well as effective social relationships with her children, siblings, and mother. 

As for the effect of the Veteran's symptoms on judgment, thinking, or mood, the Veteran was consistently described as well dressed and neatly groomed, and cooperative.  The Veteran's mood and affect was generally depressed.  She was consistently alert and oriented.  She had no episodes of violence.  Memory and concentration were generally described as impaired, and insight and judgment were poor in January 2008.  GAF scores were no lower than 55 during this period.

The VA examiner who examined the Veteran in September 2012 and subsequently provided multiple addendum medical opinions, has reviewed the claims file and opined that as likely as not the Veteran had been unemployable since 1988 due to the conditions diagnosed in September 2012 including severe and chronic PTSD with psychosis, and a GAF of 45.

In contrast, the January 2016 VA examiner opined that the level of severity of the Veteran's service-connected adjustment disorder with mixed anxiety and depression during this period was no greater that the level of severity implied by the statement "occupational and social impairment with reduced reliability and productivity" (i.e., the criteria for a 50 percent rating under the General Rating Formula for Mental Disorders).

On review of the evidence of record, and resolving reasonable doubt in her favor, the Board finds that the Veteran's service-connected psychiatric disorder most closely approximates the criteria for a higher 70 percent rating throughout the rating period on appeal, i.e. from September 24, 2000 to July 27, 2009.  

However, the Board finds that the evidence of record does not support a higher disability rating of 100 percent at any point during the rating period on appeal. The evidence of record does not support a finding that her symptomatology occurred with such frequency, duration, or severity as contemplated for the assignment of a 100 percent disability rating.  For example, the Veteran did not demonstrate a persistent danger of hurting self or others as contemplated in the 100 percent rating.  Additionally, while the evidence undeniably shows that the Veteran's psychiatric disorder was productive of occupational impairment during this period, she has good relationships with her family and excellent personal hygiene and grooming.  The preponderance of the evidence shows that during the appeal period, the criteria for a 100 percent rating have not been demonstrated. There is no evidence of memory loss for names of close relatives, or her own name.  The Veteran has not been found to be disoriented.  The evidence does not show persistent delusions or hallucinations during this period.  The evidence does not show gross inappropriate behavior or gross impairment in communication. Her thought processes have not demonstrated gross impairment.  Nor was there symptomatology of similar severity, frequency and duration consistent with the criteria for a 100 percent rating.  Therefore, the Board finds that the evidence does not more nearly approximate the criteria for a rating of 100 percent, and a rating greater than 70 percent is denied during the period from September 24, 2000 to July 27, 2009.

The Board, in reaching these conclusions, has considered the Veteran's and her husband's lay statements and testimony, as well as her representatives' arguments as set forth in written statements.  The Veteran has contended that an even higher 100 percent rating should be assigned.  She is competent to report her symptoms, but the Board finds that as to the severity of her psychiatric disorder in relation to the applicable rating criteria, the medical opinions by the multiple examiners and medical providers are afforded greater probative weight.  An examiner takes into consideration the Veteran's subjective complaints, her social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of her psychiatric disorder.  Hence this determination is multi-factorial, not just based on the lay statements, but on all of the relevant medical and other evidence.

Accordingly, throughout the period from September 24, 2000 to July 27, 2009, 
the Board resolves reasonable doubt in favor of the Veteran and finds that the criteria for a 70 percent rating for her psychiatric disorder are met.  A rating in excess of 70 percent during that period is denied.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability. See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Throughout the appeal, the Veteran's service-connected psychiatric has manifested with symptoms that are contemplated in the applicable rating criteria.  For all mental disorders, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant a particular evaluation; they are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In other words, the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations, and the Board has considered all psychiatric and other symptomatology reflected in the evidence when considering this appeal.  Moreover, the schedular criteria specifically allow for occupational impairment (even total occupational impairment) and therefore do not warrant the conclusion that employment impairment renders the Veteran's disability picture exceptional or unusual.   As the schedular rating adequately contemplate her psychiatric disorder, referral for extraschedular consideration is not warranted. 

TDIU prior to September 24, 2001

The issue of entitlement to TDIU is raised when the Veteran seeks the highest rating possible for a disability and submits evidence of unemployability due to that disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The Veteran filed a claim for an increased rating for her only service-connected disability on September 24, 2001, and also filed a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  In her increased rating claim, she stated that her service-connected conditions were so severe that she had been unable to obtain or maintain gainful employment since her discharge from service in 1988.  In the VA Form 21-8940, she stated that her service-connected psychiatric disorder prevented her from working.

As noted above, service connection has been granted for cervical spine and lumbosacral spine disabilities effective September 24, 2001, and service connection has been granted for additional disabilities.  A TDIU has been in effect since September 24, 2001.  The RO granted this benefit on an extraschedular basis under 38 C.F.R. § 4.16(b) during the period prior to July 27, 2009.

In a November 2014 notice of disagreement, the Veteran contended that an earlier effective date should be granted for the award of a TDIU because her condition was the same in 2001 as it was in the late 1980s, when she first applied for compensation (service connection).  She contended that she was in a non-functioning, non-employable state upon her release from service.

In an April 2016 letter, the Veteran contended that an earlier effective date in 1988 should be granted for her TDIU.  She contended that the proper effective date should be the date of her original service connection claim in 1988.

Historically, in a June 1989 rating decision, the RO established service connection and a 50 percent rating for a disability then characterized as dysthymic disorder, depression, dementia, polyneuralgia-arthralgia with multiple somatic complaints of headaches, neck and back pain, lightheadedness, hearing and visual complaints, possible organic brain syndrome, effective June 1, 1988.  The Veteran did not timely perfect an appeal of this decision, and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

With regard to the Veteran's contention that an earlier effective date in 1988 should be assigned for a TDIU, the Board notes that this contention represents a free-standing earlier effective date claim which is challenging the prior final rating decision in June 1989, which granted service connection and assigned an initial 50 percent rating for her service-connected disability.  In Rudd v. Nicholson, the Court held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision.  See Rudd, 20 Vet. App. 296, 299-300 (2006).  The Court reasoned that allowing such claims would vitiate the rule of finality.  Id. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Sutton v. Nicholson, 20 Vet. App. 419, 424-25 (2006) (holding that, where the appellant receives notice of a decision and a fair opportunity to appeal it, there is no basis to abate the finality of the decision). 

The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from one year before the claim was filed; in this case, September 24, 2000, one year prior to the Veteran's September 24, 2001 claim.  See 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R § 3.400(o)(2) (2015).  Thus, the appeal period is from September 24, 2000 to September 24, 2001. 

The effective date for an increased rating (for a disability once service connected) will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o).  In Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) explained that the legislative history of 38 U.S.C.A. § 5110 (b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in the severity of a service-connected disability.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16 (a) (2015). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. § 4.16 (b).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16 (a).  Van Hoose v. Brown, 4 Vet. App. 361   (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to her age or to any impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In an October 2013 determination, the Director of Compensation Service determined that an earlier effective date of September 24, 2001 was warranted for TDIU because all of the evidence of record demonstrated that the Veteran was not able to obtain/maintain substantially gainful employment due to the nature of her service-connection psychiatric disorder when she filed a VA Form 21-8940.  The evidence of record showed that the Veteran had difficulty with employment since prior to separating from service.  A VA examination, dated June 14, 2013, showed that the examiner opined that this was an unusual case that had come to demonstrate that it is at least as likely as not that the Veteran had been unemployable since 1988 due to her service-connected psychiatric disorder.  The Director noted that the Veteran had a high school diploma and last worked while in the military in 1988. 

As a result of the instant decision, during the period on appeal, from September 24, 2000 to September 24, 2001, the Veteran's service-connected disability of adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology (formerly diagnosed as dysthymic disorder with polyneuralgia-arthralgia, was rated as 70 percent disabling.  Thus, she met the TDIU criteria pursuant to 38 C.F.R. § 4.16(a) during this period.  The determinative question is whether it is factually ascertainable that an increase in the Veteran's disability had occurred during the year prior to the increased rating claim such that she was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

The record indicates that the Veteran has not worked since her May 1988 separation from active duty service.  Indeed the Veteran's March 1988 Medical Board report indicated that it would likely be very difficult for her to find a suitable type of employment given the pain in her back, shoulder, and arm.  It was additionally noted that she was also quite forgetful.  An April 1989 psychiatric note reflects that the Veteran completed high school and one year of business college.  A VA vocational rehabilitation note dated in December 1989 reflects that based on a conversation with the Veteran, it was determined that her service-connected disability was impairing her employability and thus causing her an employment handicap.  However, whether she was currently reasonably feasible for participation in reemployment training was questionable at this time.  She was asked to have her social worker complete a two-way medical memorandum, and then return in January 1990.

VA social worker treatment notes dated in 1989 reported that even though the Veteran wanted to work, she did not believe she would be able to keep a job even if she applied as a result of her pain.  The record further indicated that the Veteran applied for vocational rehabilitation, which she stated she was denied.  

A September 1990 VA psychiatric examination report noted the Veteran's polyneuralgia, arthralgia, somatic complaints of headaches, neck and back pain, lightheadedness, hearing and visual complaints and diagnosed the Veteran with major depressive disorder and noted that there was no evidence that the Veteran had dementia.  

The VA examiner who examined the Veteran in September 2012 and subsequently provided multiple addendum medical opinions, has reviewed the claims file and opined that as likely as not the Veteran had been unemployable since 1988 due to her service-connected psychiatric disorder.  The evidence also reflects the Veteran's consistent complaints of chronic pain during this period.

Following a careful review of the record, and resolving reasonable doubt in her favor, the Board finds that the Veteran's service-connected disabilities prevented her from obtaining or maintaining substantially gainful employment from September 24, 2000, one year prior to receipt of her increased rating and TDIU claims.




ORDER

During the period from September 24, 2000 to July 27, 2009, an increased 70 percent rating for the service-connected psychiatric disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

During the period from September 24, 2000 to September 24, 2001, a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


